Case 08-35994-KRH        Doc 5782     Filed 10/31/19 Entered 10/31/19 15:15:12         Desc Main
                                     Document     Page 1 of 2


                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division

 IN RE:          LANDAMERICA FINANCIAL                      Case No. 08-35994
                 GROUP, INC., et al.,                       Chapter 11
                                                            Jointly Administered
                        Debtors.

                                    ORDER REOPENING CASE

          Pursuant to sections 105(a) and 350(b) of Title 11 of the United States Code, the Court

 having found cause to reopen the above-captioned bankruptcy case (the “Bankruptcy Case”), it is

          ORDERED that the Bankruptcy Case be and hereby is REOPENED; and it is further

          ORDERED that the fee to reopen the Bankruptcy Case is WAIVED.

 Dated:     October 31, 2019                    /s/ Kevin R. Huennekens
                                              UNITED STATES BANKRUPTCY JUDGE

 Copies to:                                   Entered on Docket: October 31, 2019

 Robert B. Van Arsdale
 700 E. Broad Street, Suite 4304
 Richmond, VA 23219

 Bruce H. Matson
 117 Thomashire Court
 Richmond, VA 23219

 Robert B. Smith
 RS Financial Consulting, LLC
 492 Hope Springs Lane
 Manakin-Sabot, VA 23103

 Protiviti, Inc.
 1051 East Cary Street, Suite 602
 Richmond, VA 23219

 Michael G. Wilson
 MICHAEL WILSON PLC
 P.O. Box 6330
 Glen Allen, VA 23058
Case 08-35994-KRH      Doc 5782    Filed 10/31/19 Entered 10/31/19 15:15:12   Desc Main
                                  Document     Page 2 of 2


 Paula S. Beran
 David N. Tabakin
 Tavenner & Beran, PLC
 20 North Eighth Street, Second Floor
 Richmond, VA 23219




                                            2
